EXAMINER’S AMENDMENT
RE: Cini et al.
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative Louis Nguyen on 2/10/2021.
The application has been amended as follows: 

Amendments to the Claims
In claim 15, 	lines 2 and 3, the term “fusion protein” (two occurrences) has been deleted. 
In claim 74, 	line 2, the term “fusion protein” has been deleted, and 
line 3, the phrase “comprises of said ABD fusion protein” has been changed to --chain of said ABD comprises--.
In claim 79, 	lines 7 and 8, the term “a anti-TGFβ” (two occurrences) has been changed to --an anti-TGFβ--.
Claim 90		(canceled)
Claims 92-94 	(canceled)
Claims 97-98		(canceled)
	
REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance:
Following a diligent search it was determined that the prior art neither teaches
nor suggests an albumin binding domain (ABD) comprising the recited amino acid sequences. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HONG SANG/Primary Examiner, Art Unit 1643